Citation Nr: 1716020	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-48 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee anterior cruciate ligament tear status post reconstruction with patellofemoral pain syndrome and degenerative joint disease.

2.  Entitlement to an initial compensable disability rating for service-connected degenerative joint disease of the right foot.  

3.  Entitlement to an initial compensable disability rating for service-connected degenerative joint disease of the left foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), that, in pertinent part, awarded service connection for degenerative joint disease of the bilateral feet and left knee disabilities.  The Veteran timely appealed the assigned disability ratings for those disabilities.  

The Veteran testified at a Board hearing before the undersigned in September 2012; a transcript of that hearing is associated with the claims file.

This matter was previously before in June 2014, at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2010, the Veteran applied for VA Vocational Rehabilitation benefits.  After review of the claims file, it does not appear that any of those identified VA records have been associated with the claims file.  Consequently, the Board finds that a remand of the above issues is necessary in order to obtain these identified outstanding VA records.  Additionally on remand, any outstanding private, Tricare, or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, in the June 2014 Remand, the Board requested that VA examinations of the Veteran's left knee and bilateral feet be obtained; such was accomplished in October 2014.  The Board has reviewed the October 2014 VA examination report and notes that although active range of motion testing appeared to be tested, it does not appear that any passive range of motion testing occurred.  

Furthermore, in a February 2017 statement, the Veteran indicated that his left knee disability has "continued to deteriorate"; the Board construes this statement as a claim of worsening of that disability since his last VA examination.  

Accordingly, in light of the above, the Board also finds that a remand is necessary in order to obtain additional adequate VA examinations of the Veteran's left knee and degenerative joint disease of the bilateral feet disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint); see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a Veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain any and all VA treatment records from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ shall obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, or if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  The AOJ shall ask the Veteran to identify any Tricare or private treatment that he may have had for his degenerative joint disease of the bilateral feet and left knee disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  The AOJ shall schedule the Veteran for a VA examination so as to determine the current severity of his left knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The bilateral knees must be tested in both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explain the reasons therefor.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

5.  The AOJ shall schedule the Veteran for a VA examination to determine the current severity of his degenerative joint disease of the bilateral feet disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The Veteran's bilateral feet should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing, and the opposing undamaged foot should also be examined, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should additionally address all the other functional impairments of the Veteran's degenerative joint disease of the bilateral feet.  In particular, the examiner-to the best of his/her ability-should attempt to indicate the separate and distinct symptomatology associated with the degenerative joint disease disabilities from the Veteran's other bilateral feet disabilities not on appeal, to include bilateral pes planus and bilateral hallux valgus.  The separate and distinct manifestations/symptoms from these disabilities should also be described.  Finally, the examiner should state whether the overall functional impairment of the Veteran's degenerative joint disease of the bilateral feet is slight, moderate, moderately severe, or severe in nature.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for his degenerative joint disease of the bilateral feet and left knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

